Citation Nr: 1029461	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  98-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to 
November 1983.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Newark, New Jersey, VA 
Regional Office (RO).  

This matter has previously come before the Board.  As noted in 
the December 2007 Order, the Court vacated that part of the 
Board's June 2006 decision that denied service connection for 
major depressive disorder.  In May 2008, the Board remanded the 
matter for additional development.  The case has been returned to 
the Board for further appellate review.  

The appellant was afforded a personal hearing before a hearing 
officer at the RO in March 2005.  He testified before the 
undersigned Veterans Law Judge in January 2006.  A transcript of 
each of the hearings has been associated with the claims file.  


FINDING OF FACT

Major depressive disorder is attributable to service.  


CONCLUSION OF LAW

Major depressive disorder was incurred during active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's 
claim is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Criteria & Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant asserts entitlement to service connection for major 
depressive disorder.  Having considered the evidence, to include 
the most recent February 2009 VA opinion, the Board concludes 
that a finding in favor of service connection is supportable.  

A diagnosis of recurrent major depression was entered on VA 
psychiatric examination in January 1995.  A May 1996 record 
reflects a diagnosis of depression.  In September 1996, the 
appellant was hospitalized for psychiatric treatment, and 
dysthymia was diagnosed.  In August 1997, a VA psychiatrist 
opined that the appellant's chronic major depression had an onset 
in service and was exacerbated during service, and in a February 
2008 letter, a VA psychiatrist noted a history of symptoms 
associated with depression for 22 years.  In a February 2009 VA 
opinion, it was concluded that it is more than likely that the 
Veteran's major depressive disorder is a result of dismissal from 
service.  Having resolved all doubt in the appellant's favor, 
service connection for major depressive disorder is warranted.  

The evidence in favor of the claim.  Consequently, the benefits 
sought on appeal are granted.  


ORDER

Service connection for major depressive disorder is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


